Citation Nr: 0630406	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  94-38 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hypertension based 
on the theory of aggravation of a pre-existing condition 
during active service from February to December 1991.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to a rating in excess of 10 percent for 
service-connected tear of the posterior horn of the left 
medial meniscus, on appeal from the initial grant of service 
connection.  

5.  Entitlement to a rating in excess of 10 percent for a 
service-connected tear of the posterior horn of the right 
medial meniscus, on appeal from the initial grant of service 
connection.

6.  Entitlement to a rating in excess of 10 percent for a 
service-connected lumbosacral strain, on appeal from the 
initial grant of service connection.

7.  Entitlement to a rating in excess of 10 percent for 
service-connected peptic ulcer disease, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1980 and from February 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appellant's claim has been remanded on two prior 
occasions, most recently in July 2001.  The requested 
development having been accomplished, the case is returned 
for further adjudication.

In June 2006, the veteran withdrew his request for a Travel 
Board hearing before a Veterans Law Judge.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the remand section of 
this decision. 


FINDINGS OF FACT

1.  Hemorrhoids were not manifested in service and the 
veteran's current hemorrhoids are not shown to be related to 
his period of active duty service or to any incident or 
injury therein.

2.  The veteran's hypertension clearly and unmistakably 
preexisted his second period of active duty service, from 
February 1991 to December 1991, and was not aggravated 
therein.

3.  The veteran's tear of the posterior horn of the left 
medial meniscus is not productive of recurrent subluxation or 
lateral instability; there is no additional functional loss 
due to pain, weakness, incoordination, or fatigue so as to 
limit flexion to 30 degrees or less or so as to limit 
extension to 15 degrees or more.

4.  The veteran's tear of the posterior horn of the right 
medial meniscus is not productive of recurrent subluxation or 
lateral instability; there is no additional functional loss 
due to pain, weakness, incoordination, or fatigue so as to 
limit flexion to 30 degrees or less or so as to limit 
extension to 15 degrees or more.

5.  The veteran's lumbosacral strain is not been manifested 
by muscle spasm on extreme forward bending or forward flexion 
of the back of no more than 60 degrees or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding.

6.  Service-connected peptic ulcer disease is characterized 
by evidence indicating no current ulcer or associated 
symptoms.
CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

2.  Hypertension was not incurred in or aggravated by the 
veteran's military service nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for tear of the posterior horn of the 
left medial meniscus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2005).

4.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2005).

5.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).

6.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for peptic ulcer disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis and hypertension).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

Hemorrhoids:  The statements and contentions of the veteran 
describing the symptoms of hemorrhoids are competent evidence 
to the extent that he can describe what he experienced during 
and subsequent to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, his assertion that there is a 
nexus between his current hemorrhoids and service is not 
competent evidence.  As a layperson, he lacks the 
training/expertise to establish medical nexus by his own 
unsupported opinions.  Id.

The veteran's service medical records do not reflect 
complaints of or treatment for hemorrhoids during his periods 
of active duty service.  Moreover, a June 1993 report of 
fitness of duty examination during the veteran's period of 
reserve service reflects that a digital rectal examination 
was normal.  The veteran's postservice medical records are 
silent with respect to complaints or findings of hemorrhoids 
until July 1993, approximately one year and seven months 
after the veteran's separation from active duty service.  
Moreover, there is no competent (medical) evidence that 
relates any current hemorrhoid disorder to service.  

The Board must find that service medical records and post-
service medical records, which indicate a disorder that began 
nineteen months after service with no connection to service, 
provide evidence against this claim.  Simply stated, service 
and post-service medical records, as a whole, provide 
evidence against this claim. 

The competent (medical) evidence is against the veteran's 
claim for service connection for hemorrhoids.  His assertions 
have been considered; however, they are not probative in the 
matter of medical causation.  Based on the record, the Board 
must conclude that the clear preponderance of the evidence is 
against a finding that the veteran's hemorrhoid disorder was 
incurred in or aggravated by active duty.  It follows that 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Hypertension:  A veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, except where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, VA General Counsel issued a precedent opinion, 
which held that, to rebut the presumption of sound condition 
under Section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
This opinion also held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C.A. § 1111.  
Section 3.306(b) properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  In its 
decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

There are two notes to 38 C.F.R. § 4.104, Diagnostic Code 
7101, which sets forth the criteria for the evaluation of 
hypertension, and in the first note it is stated that "[f]or 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90 millimeters 
(mm) or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm or 
greater with a diastolic blood pressure of less than 90mm"

The veteran seeks service connection on the basis that his 
hypertension, the diagnosis of which was in March 1988, over 
eight years after his first period of active duty service, 
was aggravate as a result of his second period of active duty 
service in 1991, when his reserve unit was activated for 
deployment to the Persian Gulf theater of operations.  In 
this regard, it is noted that, as a result of various health 
related complications, the veteran was not deployed with his 
unit.  

The probative (medical) evidence of record reflects that the 
veteran was in receipt of treatment for hypertension prior to 
his second period of active duty service in 1991, he 
exhibited elevated blood pressure readings and was treated 
for hypertension during this period of active duty service, 
and he has continued to receive treatment for hypertension to 
the present.  However, review of the veteran's numerous blood 
pressure reading before, during, and after his second period 
of service demonstrates that the veteran's blood pressure 
readings remained generally constant and that his 
hypertension did not undergo a permanent increase in severity 
as a result of active duty service.  

Specifically, the veteran's blood pressure readings from 
March 1988, the date of initial diagnosis for hypertension, 
to October 1990 ranged from 120 to 170 systolic and from 90 
to 100 dyastolic.  His blood pressure readings during the 
second period of service, from February to December 1991, 
ranged from 110 to 170 systolic and 81 to 120 diastolic.  
After the veteran's discharge from his second period of 
active duty service, blood pressure reading from May 1992 to 
September 1994 (approximately three years after his 
separation from service) ranged from 130 to 178 systolic and 
80 to 112 dyastolic.  

Upon consideration of the foregoing, the Board concludes that 
the veteran had preexisting hypertension prior to his second 
period of active duty service.  38 C.F.R. § 3.304(b).  
However, the Board finds that the evidence of record fails to 
indicate any increase in severity of hypertension during 
service per the meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a).  The veteran's blood pressure readings before, 
during, and after his second period of service show that his 
blood pressure remained essentially constant.  Thus, as the 
evidence fails to demonstrate a discernable increase in 
severity of his hypertension upon discharge from service and 
provides negative evidence against the claim.  Specifically, 
there is no indication that the hypertension permanently 
worsened and service medical records provide evidence against 
such a finding.  In fact, clear and unmistakable evidence 
indicates that the condition did not worsen during active 
service. 

The veteran may believe that his hypertension which existed 
prior to his second period of service was aggravated as a 
result of his second period of service.  However, the Board 
notes that there is no indication that the veteran possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for his statement to 
be considered competent evidence.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Lay 
persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected tear of the posterior horn 
of the left and right medial meniscus, lumbosacral strain, 
and peptic ulcer disease warrant higher ratings.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The 20 percent and 10 percent ratings 
based on X-ray findings, above, may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

Knees:  By an April 1993 rating decision, the RO granted 
service connection for tear, posterior horn, left and right 
medial meniscus, and assigned zero percent ratings for each 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee with recurrent subluxation or lateral 
instability.  The veteran disagreed with this determination, 
claiming that his bilateral knee impairment was inadequately 
reflected by the zero percent schedular evaluations.  
Thereafter, by a January 2001 rating decision, the RO 
determined that increased ratings of 10 percent disabling was 
warranted for each knee.  

More recently, by a November 2004 rating decision, the RO 
confirmed the 10 percent evaluations for tear, posterior 
horn, left and right medial meniscus, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 for limitation of flexion and, 
pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), assigned a 
separate evaluation for degenerative joint disease of each 
knee.  In that opinion, the General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257, and a 
veteran also has limitation of motion which at least meets 
the criteria for a zero percent evaluation under Diagnostic 
Code 5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
Despite these increases in the overall schedular evaluation 
of the veteran's bilateral knee disabilities, he has 
continued to pursue his appeal with respect to his knee 
disability claims.  

Limitation of motion of the knees is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Diagnostic Code 
5260.  Under Diagnostic Code 5261, extension that is limited 
to 5 degrees is noncompensable, extension that is limited to 
10 degrees warrants a 10 percent rating and extension limited 
to 15 degrees warrants a 20 percent rating.  Extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating and 
extension limited to 45 degrees warrants a 50 percent rating.  
The Board notes that standard motion of a knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.

Review of the claims file reflects that the veteran has been 
afforded four VA examinations for his knees, in March 2000, 
January 2004, June 2004, and August 2005.  These examinations 
reflect the veteran's complaints of pain with repeated 
movement and during flare-ups.  These examination reports 
also reflect that the veteran has decreased range of motion 
due to pain; however, limitation of flexion to 30 degrees so 
as to warrant an increased evaluation of 20 percent disabling 
for limitation of flexion for either knee has not been 
demonstrated by the VA examination reports or VA or private 
treatment records.  

The Board has considered other diagnostic codes in evaluating 
the veteran's left and right knee disabilities but finds that 
no other diagnostic code provides a basis for a rating in 
excess of 10 percent on either an alternative or additional 
basis at any point since the effective date of the grant of 
service connection.  In the absence of evidence of disability 
comparable to ankylosis, recurrent subluxation or lateral 
instability, dislocated semilunar cartilage, limitation of 
extension, or impairment of the tibia and fibula, Diagnostic 
Codes 5256, 5257, 5258, 5261, or 5262, respectively, are not 
applicable.  

It is noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Consideration has been 
given to a higher rating based on functional loss.  However, 
even when additional functional loss is considered, there is 
no persuasive evidence that flexion is limited to 30 degrees 
so as to warrant the next higher rating of 20 percent.  

In addition, there is no showing of frequent periods of 
hospital care for treatment of the veteran's bilateral knee 
disorder or a marked interference with employment directly 
related thereto, so as to warrant an increased evaluation for 
low back pain on an extraschedular basis.

The medical evidence of record demonstrates that the 
veteran's does not have bilateral knee impairment so as to 
warrant an evaluation in excess of the currently assigned 10 
percent; thereby providing negative evidence against the 
veteran's claims for increased ratings for his bilateral knee 
disorders.  

The Lumbosacral Strain:  By an April 1993 rating decision, 
the RO granted service connection for low back pain and 
assigned zero percent ratings for under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for lumbosacral strain.  The veteran 
disagreed with this determination, claiming that his low back 
impairment was inadequately reflected by the zero percent 
schedular evaluation.  Thereafter, by a January 2001 rating 
decision, the RO determined that an increased rating of 10 
percent disabling was warranted for low back pain.  

More recently, by a December 2005 rating decision, the RO 
confirmed the 10 percent evaluation for low back pain, under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral or 
cervical strain, and assigned a separate 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for 
degenerative joint disease, lumbar spine, associated with low 
back pain, under the amended regulation for rating 
disabilities of the spine.  Despite these increases in the 
overall schedular evaluation of the veteran's bilateral knee 
disabilities, he has continued to pursue his appeal with 
respect to his knee disability claims.  

The relevant regulations for rating disabilities of the spine 
were revised effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

It is noted that the RO addressed the new criteria in its 
March 2006 supplemental statement of the case.  Accordingly, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Based upon the rating criteria effective prior to September 
26, 2003, mild limitation of lumbar spine motion warranted a 
10 percent rating, a 20 percent rating was warranted when 
such limitation of motion was moderate, and a 40 percent 
rating was warranted when it was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain and 5242 for 
degenerative arthritis of the spine (see also Diagnostic Code 
5003).  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Review of the claims file reflects that the veteran has been 
afforded three VA examinations for his back, in March 2000, 
January 2004, and August 2005.  These examinations reflect 
the veteran's complaints of pain and his decreased range of 
motion due to pain.  However, the Board must find that, as a 
whole, the post-service medical records with the greatest 
probative weight provide a great deal of evidence against the 
veteran's claim.  The Board must find that the impairment 
associated with the veteran's service connected lumbosacral 
sprain do not satisfy either the old or the new criteria for 
a schedular rating in excess of 10 percent.  Specifically, it 
is noted that, although some limitation of motion is 
demonstrated, with the exception of the August 2005 report of 
VA examination, it is not shown that the veteran has forward 
flexion of the back of no more than 60 degrees or combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees and there is no evidence of muscle spasm or 
guarding.  Thus, there is no medical evidence to demonstrate 
that the veteran's lumbar spine disability warrants a rating 
in excess of 10 percent under the revised diagnostic codes 
for rating spinal disabilities.  

In this regard, it is noted that the August 2005 report of VA 
spine examination demonstrated that the veteran experienced 
pain at 40 degrees of flexion and at 10 degrees of flexion 
with resistance.  This examination report also includes a 
finding of spasm, which prior medical evidence has not shown.  
However, inasmuch as the veteran has been assigned a separate 
10 percent evaluation for degenerative arthritis of the spine 
under Diagnostic Code 5242 in addition to the 10 percent 
rating for lumbosacral strain under Diagnostic Code 5237, the 
Board finds that an increased evaluation of 20 percent 
disabling under Diagnostic Code 5237 is not warranted.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that, for purposes of determining whether the appellant is 
entitled to separate ratings for different problems or 
residuals of an injury, such that separate evaluations do not 
violate the prohibition against pyramiding, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.

In the present case, the medical evidence indicates that the 
symptoms associated with the veteran's low back disability 
are productive of arthritis, spasm, and pain which, as noted 
on VA examination in August 2005, is productive of severe 
decreased range of motion and function.  These symptoms of 
the veteran's low back disorder are considered in the ratings 
which have been assigned under Diagnostic Codes 5237 and 
5242.  Consideration of the symptoms which supported the 
assignment of a separate rating for degenerative arthritis of 
the spine under Diagnostic Code 5242 to also grant an 
increased rating for lumbosacral strain under Diagnostic Code 
5237 would constitute pyramiding and is not permissible.  

As for application of the former rating criteria for spine 
disorders, the medical evidence prior to September 26, 2003, 
did not show lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position in order to warrant a rating in excess of 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5295, as 
in effect prior to September 26, 2003.  

Inasmuch as the evidence essentially finds normal range of 
motion with functional loss due to pain, moderate limitation 
of motion is not shown and there is no basis for awarding a 
disability rating in excess of 10 percent for the veteran's 
service-connected low back strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, as in effect prior to September 26, 
2003.

In sum, when considering the medical record and all 
applicable schedular criteria, there is no medical evidence 
which suggests that the veteran's lumbar spine impairment 
warrants a disability rating in excess of 10 percent.

Given that the record indicates that the 10 percent rating 
already in effect adequately compensates the veteran for the 
level of impairment demonstrated, the assignment of a 
schedular evaluation in excess of 10 percent is not found to 
be warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
or DeLuca.  In addition, there is no showing of frequent 
periods of hospital care for treatment of low back pain or a 
marked interference with employment directly related thereto, 
so as to warrant an increased evaluation for low back pain on 
an extraschedular basis.

Peptic Ulcer Disease:  By an April 1993 rating decision, the 
RO granted service connection for refractory peptic ulcer 
disease and assigned 10 percent rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305, for mild duodenal ulcers with 
recurring symptoms one or twice yearly..  The veteran 
disagreed with this determination, claiming that his ulcer 
disorder was inadequately reflected by the 10 percent 
schedular evaluation.  

A 20 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 
7305, anticipates moderate duodenal ulcers demonstrated by 
medical evidence of recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration; or with 
continuous moderate manifestations.  To warrant a 40 percent 
rating, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent rating to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

The medical evidence of record demonstrates that the 
veteran's peptic ulcer is currently asymptomatic: although 
the veteran has significant disorders of the rectum and colon 
all of the medical evidence of record demonstrates that these 
are unrelated to his service-connected peptic ulcer disorder.  
With no showing of current peptic ulcers and no showing of 
related symptomatology, the disability does not approximate 
the criteria for an evaluation in excess of 10 percent under 
the applicable Diagnostic Code.

VA and private treatment records show no current ulcers.  
Specifically, an August 1992 treatment report notes mild 
duodenitis, no ulcer.  No ulcer was also noted in October 
1992.  An October 1993 treatment report notes that the 
veteran had undergone a weight gain and no weight loss was 
noted upon examination in May 1995.  More recent treatment 
records are silent with respect to findings of ulcer and 
attribute the veteran's gastrointestinal complaints to 
hemorrhoids, hiatal hernia, and gastroesophageal reflux.  
These disorders have not been attributed to the veteran's 
service connected peptic ulcer disease.  The postservice 
medical evidence of no ulcers provides negative evidence 
against the veteran's claim.  

With no medical evidence of current ulcers, the claim is 
denied.  The veteran is not competent to offer an opinion as 
to the source of the symptoms cited.  As noted above, the 
veteran, as a lay person, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e., medical etiology and pathology.  See, e.g., 
Massey v. Brown, 7 Vet. App. 204 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Accordingly, the claim for an evaluation in 
excess of 10 percent for peptic ulcer disease is denied.

In addition, there is no showing of frequent periods of 
hospital care for treatment of peptic ulcer disease or a 
marked interference with employment directly related thereto, 
so as to warrant an increased evaluation for low back pain on 
an extraschedular basis.

The Duty to Notify and the Duty to Assist

By letters dated in May 2003, June 2003, April 2004, June 
2004, February 2005, and July 2005, as well as information 
provided in the November 1993 and October 1994 statements of 
the case and subsequent supplemental statements of the case, 
VA has advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing with respect to these claims.  In addition, the 
March 2006 supplemental statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

Notice was not provided before the April 1993 rating 
decisions.  However, VA did furnish notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) to the veteran regarding 
the issues on appeal in May 2003, June 2003, April 2004, June 
2004, February 2005, and July 2005.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  As discussed above, the Board 
finds that VA has ultimately provided all notice required 
under 38 U.S.C.A. § 5103(a) with respect to the issues 
addressed in the April 1993 rating decisions and the claims 
were readjudicated in supplemental statements of the case 
provided subsequent to the promulgation of the VCAA.  
Furthermore, the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in May 2003, June 
2003, April 2004, June 2004, February 2005, and July 2005, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for an increased rating.  However, the veteran did not 
receive notice of what type of information and evidence was 
needed to establish an effective date for any award based on 
his claims prior to the April 1993 rating decision.  
Thereafter, by way of subsequent rating decisions, 
supplemental statements of the case, Board remands, and 
letters from the RO, the veteran was generally provided with 
notice of what type of information and evidence was needed to 
substantiate his claims.  Moreover, by letter dated in March 
2006, the veteran was specifically advised of what type of 
information and evidence was needed to substantiate any 
claims for an increased rating as well as the requirements 
for establishing an effective date.  He has not claimed 
entitlement to an earlier effective date and he has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  Thus, any 
error is found to be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records as well as 
his VA examination reports.  In addition, the veteran has 
provided testimony at a hearing before a hearing officer at 
the RO and submitted lay evidence in the form of his written 
communications.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, additional 
development efforts would serve no useful purpose, and the 
veteran has not been prejudiced by the Board's adjudication 
of his claims at this time.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  




ORDER

Entitlement to service connection for hemorrhoids is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to a rating in excess of 10 percent for service-
connected tear of the posterior horn of the left medial 
meniscus is denied.  

Entitlement to a rating in excess of 10 percent for a 
service-connected tear of the posterior horn of the right 
medial meniscus is denied.

Entitlement to a rating in excess of 10 percent for a 
service-connected lumbosacral strain is denied.

Entitlement to a rating in excess of 10 percent for service-
connected peptic ulcer disease is denied.


REMAND

The veteran contends that he currently has an acquired 
psychiatric disorder that originally manifested itself during 
his second period of service in February 1991 when his 
reserve unit was activated for deployment to the Persian 
Gulf.  In support of this claim, the veteran's November 1991 
report of separation examination reflects that he was seen in 
mental health for depression.  Similarly, a November 1995 
Final Line of Duty Determination notes that there is no 
evidence of mental health treatment prior to the veteran's 
deployment in February 1991; however, all documentation 
available subsequent to his activation reveals continuing 
treatment for symptoms associated with "Schizo Affective 
Disorder."  Accordingly, the Line of Duty Determination 
(LOD) was that the veteran's schizophrenia was incurred as a 
direct result of his activation and mobilization in February 
1991.  Similarly, a June 2000 addendum to the veteran's March 
2000 VA psychiatric examination reflects that, upon review of 
his claims file, the examiner found that the veteran's 
depression started since his duties in the Gulf War in 1991.  

In this regard, the Board notes that there is conflicting 
evidence as to whether the veteran's acquired psychiatric 
disorder is the result of his active duty service.  
Specifically, the veteran's April 1997 Physical Evaluation 
Board (PEB) Proceedings report includes the comment that 
"[t]here is no evidence whatsoever of a psychiatric 
disorder, let alone that condition being service related.  It 
was only upon activation, but not deployment, that his 
numerous conditions were brought to the attention of military 
authorities questioning the accuracy of even the LOD on his 
back.  Thereafter, the PEB concluded that the veteran was 
unfit for duty as a result of his low back and knee pain.  

Under the recent case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are now met in this case. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The veteran should then be scheduled 
for a VA psychiatric examination in order 
to determine the nature and etiology of 
any psychiatric disorder present.  The 
claims folder or the pertinent medical 
records contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be specifically requested 
to review the historical data to include 
the prior examination reports and 
clinical records during the veteran's 
active service in order to obtain a true 
picture of his psychiatric status.  The 
examiner should also elicit a detailed 
history of the onset of psychiatric 
symptoms from the veteran.  All necessary 
tests should be performed.  A copy of 
this remand order also should be provided 
to the examiner.  The examiner should 
provide explicit responses to the 
following questions:

(a)  What is the nature and extent of the 
veteran's psychiatric disability, if any?

(b)  Is it as likely as not that any 
psychiatric disability found is related 
to, or has been chronically worsened by, 
the veteran's active service from 
February 1991 to December 1991.  The 
examiner should indicate the basis for 
the opinion and fully explain the 
rationale.
 
2.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

4.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal. If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


